UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
LELONE TUCKER, : Case No. 1:18-cv-821
Plaintiff, : Judge Timothy S. Black

Magistrate Judge Stephanie K. Bowman
VS.

SPRINGFIELD TOWNSHIP POLICE
DEPARTMENT, et ai.,

Defendants.
DECISION AND ENTRY
ADOPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 25)

This case is before the Court pursuant to the Order of General Reference to United
States Magistrate Judge Stephanie K. Bowman. On November 26, 2018, Plaintiff
LeLone Tucker filed a complaint on behalf of herself and her deceased son, Jermaine
Tucker, under 42 U.S.C. § 1983. Plaintiff seeks relief against Defendants Springfield
Township Police Department, Elmwood Fire Department, and the Hamilton County
Coroner related to her son’s death in a car accident in 2017.

On March 5, 2019, the Hamilton County Coroner filed a motion to dismiss. (Doc.
7). Plaintiff did not file a response. On April 11, 2019, Judge Bowman ordered Plaintiff
to “show cause” as to why Defendant’s motion to dismiss should not be construed as
unopposed and granted for the reasons stated,” warning that that “[fJailure to timely

comply with this Order will result in a Report and Recommendation to the District Judge

that the pending motion be granted.” (Doc. 11).
Plaintiff did not respond to the “show cause” order. Consequently, on September
20, 2019, Judge Bowman entered a Report and Recommendation recommending
dismissal of plaintiff's claims against the County Coroner. (Doc. 25). The Report and
Recommendation recommends dismissal based on the arguments raised in the Coroner’s
motion to dismiss, including that Plaintiff failed to plead facts sufficient to support a
plausible claim, and that the Coroner is entitled to immunity under the Eleventh
Amendment and qualified immunity. /d. It also recommends dismissal based on
Plaintiff's failure to comply with the Court’s show cause order and failure to prosecute.
Id. No objections were filed.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo
all of the filings in this matter. Upon consideration of the foregoing, the Court does
determine that the Report and Recommendation (Doc. 25) should be and is hereby
ADOPTED in its entirety.

Accordingly, for the reasons stated above, Defendant Hamilton County Coroner’s
motion to dismiss (Doc. 7) is GRANTED.

IT IS SO ORDERED.

Date: 12/3) 4 ee 6. Cjhok

Timothy S~B¥ack
United States District Judge
